Citation Nr: 0821250	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals, simple 
fracture, right patella, currently rated as 10 percent 
disabling.

2.  Evaluation of degenerative changes, right knee with pain 
and limitation of motion currently rated as 10 percent 
disabling.  

3.  Entitlement to an effective date earlier than September 
29, 2006 for the grant of a separate evaluation for 
degenerative changes, right knee with pain and limitation of 
motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

A Video Conference hearing was held in July 2007.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  Residuals, simple fracture, right patella are manifested 
by no more than mild instability or subluxation.  

2.  Degenerative changes, right knee with pain and limitation 
of motion are manifested by 0 to 130 degrees range of motion.  
He retains better than the functional equivalent of 
limitation of flexion to 30 degrees.

3.  Degenerative changes, right knee with pain and limitation 
of motion was factually ascertainable as of January 9, 2004.  





CONCLUSIONS OF LAW

1.  Residuals, simple fracture, right patella are no more 
than 10 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

2.  Degenerative changes, right knee with pain and limitation 
of motion are no more than 10 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).

3.  An effective date of January 9, 2004 for service 
connection for degenerative changes, right knee with pain and 
limitation of motion is warranted.  38 U.S.C.A. § 5110 
(2002); 38 C.F.R. § 3.400 (2007).  


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letter dated 
in December 2003.  While the letter provided adequate notice 
with respect to the evidence necessary to establish an 
increased rating, it did not provide notice regarding the 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to this element by letter dated in March 2006, 
prior to the issuance of a Supplemental Statement of the Case 
(SSOC).  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), which held that a notice letter must inform the 
veteran that,  to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the veteran was provided with notification regarding 
the rating criteria in a Statement of the Case (SOC) prior to 
the readjudication of the case.  Also, the veteran was issued 
a letter in March 2006 which informed him that the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment are considered in determining disability ratings.  
The letter also provided examples of the type of evidence 
that may be submitted.  Although the veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate examinations and available records have 
been obtained.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  



        Factual Findings

The veteran had active service from September 1963 to March 
1967.  The veteran was granted service connection for 
residuals, simple fracture, right patella in May 1967.  The 
veteran filed a claim for a rating increase in December 2003.  

In January 2004 the veteran was afforded a compensation and 
pension examination.  The examination revealed no swelling of 
the right knee.  There was mild tenderness along the medial 
joint line, the lateral joint line was not tender.  Medial 
and lateral collateral ligaments were intact, interior and 
posterior cruciate ligaments were intact.  Lachmen sign and 
McMurray signs were negative.  It was noted that the patella 
was tender to pressure and to touch.  There was slight 
popping of the patella during the movement of the knee.  
There was no atrophy of the thigh muscle on the right side as 
compared to the left.  There was 0 to 130 degrees range of 
motion.  The examiner was unable to find any abnormal 
findings.  The MRI revealed osseous structures of the right 
knee were articulate in normal fashion and were 
satisfactorily mineralized.  There was minimal narrowing of 
the joint spaces medially.  No acute fractures were 
identified and minimal degenerative changes were seen. 

A May 2004 examination of the right knee revealed normal 
right knee.  Slight narrowing of the medial compartment was 
noted.  

A September 2006 examination showed no swelling of the right 
knee.  There was very little tenderness along the joint line 
and there was 0 to 130 degrees range of motion.  There was no 
discomfort upon movement of the knee, and the medial and 
lateral collateral ligaments were intact.  The Lachman's sign 
was negative and the patella was slightly tender to touch and 
to pressure.  No grinding was noted and tracking of the 
patella was normal.  The veteran reported flare-ups every now 
and then possibly due to stepping wrongly.  It was noted that 
he did not lose or take time off from work as a result.  He 
estimated that because of the flare ups he lost 10 degrees of 
his range of motion and his endurance decreased by 10 
percent.  The examiner noted that the veteran did not require 
the use of an assistive device and that he was employed.  It 
was noted that the veteran's knee interfered with his work 
because he cannot bend down well.  The examiner noted that 
the veteran probably has some arthritic changes in his right 
knee which clinically are not very apparent.  

The veteran's MRI showed osseous structures articulate in 
normal fashion and minimal narrowing of medial joints space 
was seen.  There was minimal degenerative changes seen at the 
articular margin of proximal tibia also at the patellofemoral 
joint and no acute fractures were seen.  There were no 
significant changes since January 2004.  An impression of 
minimal degenerative changes was noted.  

It was noted in September 2006 that the veteran's right knee 
was essentially normal and the movements of the right knee 
were done without pain or discomfort, except for very mild 
discomfort with palpation of the right knee patella.  Flare-
ups from time to time were reported with a pain level of 3 to 
4 out of 10.  The examiner opined that it is at least as 
likely as not that the subjective discomfort and pain from 
occasional flare-ups could possibly limit functional ability 
of the right knee.  Weakened movements, excess fatigability, 
and incoordination would be results of this pain resulting in 
typically a 10 percent diminishment of excursion, strength, 
speed and coordination or endurance.  

In an October 2006 addendum, it was noted that right knee x-
rays did not show any arthritic changes and that the medial 
and lateral components of the knee were intact.  It was noted 
that there was no narrowing of the compartments and the 
patellofemoral articular surfaces were normal with no 
narrowing or spur formations.  The examiner found that the 
veteran did show any abnormalities of the knee 
radiographically or clinically.  However, the examiner noted 
that, there was most probably soft tissue injury inside the 
right knee which could be identified one way or another with 
a MRI.  

October 2007 MRI results showed small joint effusion.  There 
was some suggestion of strain or sprain of lateral collateral 
ligament and iliotibial band.  A history of locking of the 
knee was noted.  

At his July 2007 hearing, the veteran reported that his 
disability prevents him from running or taking long walks.  
He reported that he can ride his bicycle for about a quarter 
of a mile before rest is needed.  When asked to what degree 
his motion was limited, the veteran reported that he could 
probably bend his knee about a 30 to 40 degree angle.  

				Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2007).  As will be explained below, the Board concludes that 
a uniform evaluation is warranted for the issues on appeal.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 38 
U.S.C.A. § 5110(a) (West 2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).  This statutory provision is 
implemented by a regulation which provides that the effective 
date of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400 (2007).

Entitlement to an increased rating for residuals, simple 
fracture, right patella, currently rated as 10 percent 
disabling.

The veteran's residuals, simple fracture, right patella has 
been established under 38 C.F.R. § 4.71a, Diagnositc Code 
5257, which provides for assignment of a 10 percent rating 
when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation for severe knee impairment with recurrent 
subluxation or lateral  instability.  

In order for the veteran to receive a 20 percent rating, 
which is the next highest evaluation available above the 
current 10 percent rating, he must show moderate recurrent 
subluxation or lateral instability.  In October 2006 it was 
noted that the veteran did show any abnormalities of the knee 
radiographically or clinically.  The September 2006 
compensation and pension examination revealed no swelling of 
the right knee, very little tenderness along the joint line 
and 0 to 130 degrees range of motion.  There was no 
discomfort upon movement of the knee, and the medial and 
lateral collateral ligaments were intact.  The Lachman's sign 
was negative and the patella was slightly tender to touch and 
to pressure.  The veteran's right knee was essentially normal 
and the movements of the right knee were done without pain or 
discomfort, except for very mild discomfort with palpation of 
the right knee patella.  There was no discomfort upon 
movement of the knee, and the medial and lateral collateral 
ligaments were intact.  The veteran's MRI showed osseous 
structures articulate in normal fashion and minimal narrowing 
of medial joints space was seen.  

The September 2006 examination is relatively consistent with 
the January 2004 examination which showed no swelling of the 
right knee and mild tenderness along the medial joint line.  
Medial and lateral collateral ligaments were intact, interior 
and posterior cruciate ligaments were intact, and Lachmen 
sign and McMurray signs were negative.  The MRI revealed 
osseous structures of the right knee were articulate in 
normal fashion and were satisfactorily mineralized.  The 
above findings justify no more than a 10 percent disability 
rating as the evidence does not show moderate recurrent 
subluxation or lateral instability but rather shows no 
abnormalities of the knee radiographically or clinically.  

Evaluation of degenerative changes, right knee with pain and 
limitation of motion currently rated as 10 percent disabling. 

The veteran's degenerative changes, right knee with pain and 
limitation of motion are rated under Diagnostic Code 5260 
which provides ratings based on limitation of flexion of the 
leg.  Flexion of the leg limited to 45 degrees is rated 10 
percent disabling and flexion of the leg limited to 30 
degrees is rated 20 percent disabling.  38 C.F.R. § 4.71a.  
For a 30 percent evaluation, flexion must be actually or 
functionally limited to 15 degrees.  Normal ranges of motion 
of the knee are to 0 degrees in  extension, and to 140 
degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has been assigned a 10 percent evaluation for 
limitation of flexion of the right knee.  The 10 percent 
evaluation contemplates the presence of periarticular 
pathology productive of painful motion.  It is also 
consistent with limitation of flexion to 45 degrees.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of flexion to 30 degrees.  

The Board finds that degenerative changes, right knee with 
pain and limitation of motion is no more than 10 percent 
disabling.  During his hearing, the veteran testified that 
his limitation of motion was probably about a 30 to 40 degree 
angle.  The September 2006 examination showed that there was 
very little tenderness along the joint line and there was 0 
to 130 degrees range of motion.  The veteran reported flare-
ups and estimated that because of the flare ups he lost 10 
degrees of his range of motion and his endurance decreased by 
10 percent.  The examiner opined that it is at least as 
likely as not that the subjective discomfort and pain from 
occasional flare-ups could possibly limit functional ability 
of the right knee.  

The Board notes that during the September 2006 examination it 
was noted that the veteran did not require the use of an 
assistive device and that he was employed.  Although it was 
noted that his knee interferes with his work because he 
cannot bend down well, it was also noted that he did not lose 
or take time off from work.  In light of the evidence above, 
a higher evaluation for degenerative changes, right knee with 
pain and limitation of motion is not warranted as the 
evidence establishes that he does not have the functional 
equivalent of flexion of the leg limited to 30 degrees.  
Rather, the credible evidence establishes that he retains 
functional flexion to better than 45 degrees and that he has 
full extension.  The Board has considered the veteran's own 
statements regarding the degree of his disability.  However, 
his own report has never been reproduced.  The Board finds 
that the observations of multiple skilled professionals are 
more probative than the veteran's own report.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no section that provides a basis upon 
which to assign a higher disability rating.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service or the Under Secretary for Benefits for extra-
schedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  However, the Board notes that the record 
reflects that the veteran has not required frequent periods 
of hospitalization for this disability and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.

Entitlement to an effective date earlier than September 29, 
2006 for the grant of a separate evaluation for degenerative 
changes, right knee 

A brief review of the history of this claim reveals that in 
December 2003 the veteran filed an increased rating claim for 
his service connected residuals, simple fracture, right 
patella.  The veteran's was awarded a separate evaluation for 
degenerative changes, right knee with pain and limitation of 
motion, effective September 29, 2006.  

The RO assigned an effective date of September 29, 2006 for 
the grant based on a September 29, 2006 MRI that showed 
osseous structures articulate in normal fashion and minimal 
narrowing of medial joints space, and minimal degenerative 
changes seen at the articular margin of proximal tibia also 
at the patellofemoral joint.  The Board notes that during 
this examination the examiner noted that there were no 
significant changes since January 2004.  The January 2004 
examination revealed that the veteran  had 0 to 130 degrees 
range of motion.  There was minimal narrowing of the joint 
spaces medially.  No acute fractures were identified and 
minimal degenerative changes were seen.  

As noted, unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
Here, the evidence shows that the September 2006 MRI is 
relatively consistent with the January 2004 examination as 
both revealed degenerative changes.  The RO found that an 
earlier effective date was not warranted because the May 2004 
x-ray showed essentially normal knee.  Although the May 2004 
MRI noted essentially normal right knee, the January 2004 MRI 
and September 2006 MRI noted degenerative changes.  In light 
of the above, the Board finds that degenerative changes, 
right knee with pain and limitation of motion was factually 
ascertainable as of January 9, 2004.  



ORDER

An increased rating for residuals, simple fracture, right 
patella, currently rated as 10 percent disabling is denied.

An evaluation higher than 10 percent disabling for 
degenerative changes, right knee with pain and limitation of 
motion is denied.  

An effective date of January 9, 2004 for a separate 
evaluation for degenerative changes, right knee with pain and 
limitation of motion is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


